            Case 1:18-cv-02664-RDM Document 18 Filed 02/14/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 Senator RICHARD BLUMENTHAL, et
 al.,

                         Plaintiffs,
                                                      No. 1:18-cv-02664
                 v.

 MATTHEW G. WHITAKER, in his
 official capacity, et al.,

                         Defendants.



                      DEFENDANTS’ CONSENT MOTION FOR
               EXTENSION OF TIME IN LIGHT OF INTERVENING EVENT

       Defendants respectfully move for an extension of three (3) business days to answer or

otherwise respond to the Complaint in the above-captioned case. Plaintiffs consent to this

extension request. In support of this motion, Defendants state as follows:

       1.       Plaintiffs are three Senators who brought this suit alleging that the President’s

designation of Mr. Whitaker as Acting Attorney General violated the Appointments Clause of

the Constitution, U.S. Const. art. II, § 2, cl. 2. Defendants’ answer or other response to the

Complaint is currently due on February 14, 2019.

       2.       On February 14, 2019, William P. Barr was confirmed by the Senate as the 85th

Attorney General of the United States. In light of this event, Plaintiffs’ counsel contacted

undersigned counsel to indicate that their clients intend to voluntarily dismiss this suit and will

file their notice of voluntary dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A) soon. The parties




                                                  1
             Case 1:18-cv-02664-RDM Document 18 Filed 02/14/19 Page 2 of 3



discussed an extension of three (3) business days—until February 20, 2019—in order to allow

Plaintiffs to complete such filing.

        3.       Accordingly, Defendants respectfully request that the Court extend their deadline

to answer or otherwise respond to the Complaint by three (3) business days to February 20, 2019.


Dated: February 14, 2019                           Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      BRETT A. SHUMATE
                                                      Deputy Assistant Attorney General

                                                      JENNIFER D. RICKETTS
                                                      Director, Federal Programs Branch

                                                      CHRISTOPHER R. HALL
                                                      Assistant Branch Director

                                                      /s/ Jean Lin
                                                      JEAN LIN
                                                      Special Counsel
                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street, NW
                                                      Washington, DC 20005
                                                      Phone: (202) 514-3716
                                                      Fax: (202) 616-8202
                                                      Email: jean.lin@usdoj.gov




                                                  2
         Case 1:18-cv-02664-RDM Document 18 Filed 02/14/19 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2019, I electronically filed a copy of the foregoing.

Notice of this filing will be sent via email to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s CM/ECF System.
                                                    /s/ Jean Lin
                                                    JEAN LIN
       Case 1:18-cv-02664-RDM Document 18-1 Filed 02/14/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 Senator RICHARD BLUMENTHAL, et
 al.,

                      Plaintiffs,
                                                 No. 1:18-cv-02664
               v.

 MATTHEW G. WHITAKER, in his
 official capacity, et al.,

                      Defendant.



                                    [PROPOSED] ORDER

       Upon consideration of Defendants’ Consent Motion for Extension of Time in Light of

Intervening Event, and for good cause shown, it is hereby ORDERED that

       The Motion is GRANTED; and it is further ORDERED

       That Defendants have until February 20, 2019 to answer or otherwise respond to the

Complaint.

       SO ORDERED.



       DATED:                                             _____________________________
                                                          HON. RANDOLPH D. MOSS
                                                          United States District Judge
